t c memo united_states tax_court colin b hunter and alexia gilmore petitioners v commissioner of internal revenue respondent docket nos filed date william f colgin jr christina k harper and william b clayton for petitioners gregory m hahn and nick g nilan for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies of approximately dollar_figure million in petitioners’ federal_income_tax for and years pincite all monetary amounts are rounded to the nearest dollar unless otherwise indicated all section references are to the internal_revenue_code code as continued issue the issue for decision is whether petitioners are entitled to deduct certain losses from a custom adjustable rate debt structure cards transaction findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulations of facts the second stipulation of facts and the accompanying exhibits by this reference in our findings_of_fact and opinion we use such terms as loan principal interest collateral redemption purchase acquired and sale only for convenience and not to denote any legal significance petitioners resided in california when they filed the petitions continued amended and in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent disallowed dollar_figure of expenses petitioners claimed on the schedule c profit or loss from business attached to their tax_return respondent has conceded that the claimed expenses are allowable as a miscellaneous itemized_deduction on schedule a itemized_deductions the deduction however is subject_to the sec_67 limitation that individuals may deduct miscellaneous_itemized_deductions only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income we note that the deficiency_notice did not include an accuracy-related_penalty determination and respondent did not raise the penalty in these cases i background colin hunter petitioner was a cofounder of transmeta corp transmeta a technology company petitioner acquired a large number of transmeta shares through an initial_public_offering ipo in date petitioner agreed not to sell his transmeta shares from the date of the ipo until date the price of transmeta stock declined sharply during the months following the ipo during the years at issue petitioner periodically sold transmeta stock generating over dollar_figure million in capital_gains most of the capital_gains were realized in ii the cards transaction in late petitioner entered into a cards transaction promoted by chenery associates inc chenery petitioner paid his financial and tax adviser mycfo inc mycfo and chenery fees totaling dollar_figure million to arrange the transaction which was implemented through a series of steps a the lender and the initial borrower chenery arranged for bayerische hypo-und vereinsbank ag hvb a german-based bank and financial_institution operating in the united_states through a branch in new york to serve as the lender in petitioner’s cards transaction hvb participated in the cards transaction in all material respects through its agent hvb structured finance inc hvb structured a subsidiary of hvb for convenience and simplicity hvb and hvb structured are referred to collectively as hvb hereinafter in date perivale financial trading llc perivale was organized as a delaware limited_liability_company for the sole purpose of serving as the initial borrower in a cards transaction perivale was owned entirely by two members michael sherry and elisabeth sylvester who were citizens and residents of the united kingdom b the loan origination phase in early date perivale entered into a credit agreement with hvb whereby hvb purportedly agreed to lend perivale million hvb loan the stated term of the hvb loan wa sec_30 years interest accrued and was payable annually except for the first year of the hvb loan which had a 1-month interest period and then an 11-month interest period the stated_interest rate was the london interbank rate for deposits in euro eur libor plus a spread for the first two interest periods the stated_interest rate equaled approximately the entire principal_amount of the hvb loan was due at maturity however hvb could require perivale to prepay the full amount of the hvb loan at the end of each interest period following the second interest period effectively making the hvb loan a one-year revolving credit facility the credit agreement also included as well as other agreements executed in connection with the hvb loan terms governing the pledge and use of collateral perivale was required to maintain at all relevant times sufficient collateral with hvb to cover the hvb loan principal and accrued interest perivale also was required to grant hvb a first priority lien and security_interest in the pledged hvb loan collateral and transfer to hvb complete dominion and control_over the right title and interest in it hvb also had sole discretion over how the loan collateral could be invested if the hvb loan obligations exceeded the collateral value perivale had to either prepay a portion of the hvb loan equal to the excess or pledge additional collateral having a value sufficient to eliminate the excess hvb could require perivale to repay the hvb loan if perivale failed to comply with its collateral obligations on date perivale requested that hvb fund the full amount of the hvb loan hvb credited the million of proceeds to an hvb account nominally held by perivale the funds in perivale’s hvb account were used to acquire a big_number hvb time deposit hvb deposit and a big_number promissory note payable by hvb hvb note to perivale both the hvb deposit and the hvb note paid interest at a rate equal to eur libor and matured at the end of the first year of the hvb loan the hvb deposit and the hvb note collectively initial hvb loan collateral were held in perivale’s hvb account which perivale pledged as collateral for the hvb loan as well as any proceeds therefrom under certain agreements petitioners were not involved in the formation of perivale its ownership or the negotiation of the credit terms with hvb c the purchase of the hvb note and assumption of the hvb loan on date pursuant to a prearranged plan and a series of agreements petitioner purchased the hvb note from perivale in exchange petitioner agreed to assume joint_and_several_liability for the hvb loan perivale transferred the hvb note into an hvb account of petitioner hunter hvb account which petitioner immediately pledged to hvb as collateral for his assumed hvb loan obligations hvb maintained a first priority lien and security_interest in and retained complete dominion and control_over both the hvb note and all other collateral pledged by petitioner discussed infra to hvb in connection with the cards transaction allocation of hvb loan obligations between petitioner and perivale petitioner and perivale agreed between themselves to allocate the hvb loan obligations as follows perivale agreed to pay interest due on the hvb loan from and to the extent there was hvb loan collateral petitioner agreed to be responsible for all other hvb loan obligations including maintaining required hvb loan collateral to the extent not covered by the hvb loan collateral because the initial hvb loan collateral earned interest at eur libor using it to make interest payments on the loan would cause the hvb loan obligations to exceed the hvb loan collateral by the spread each interest period consequently petitioner was required to contribute additional hvb loan collateral each interest period equal in value to the spread amount accruing on the hvb loan for the corresponding interest period as these contributions would be used to repay the hvb loan petitioner effectively bore the cost of the spread withdrawing hvb loan collateral petitioner could not withdraw pledged collateral including the hvb note and any proceeds therefrom unless he provided substitute collateral petitioner could not substitute collateral without hvb’s prior written consent hvb had sole discretion to withhold its consent and to determine the type and amount of acceptable collateral if any if substitute collateral was accepted hvb could discount it depending on its quality perivale applied the hvb loan collateral to payment of interest first and to payment of principal only after all other obligations with respect to the loan had been satisfied the record does not reflect that petitioner ever inquired with hvb about the feasibility of substituting as collateral his transmeta stock or any other_property that was not cash or a cash_equivalent nor does the record reflect that hvb ever provided petitioner any assurance that the substitution of anything other than cash or a cash_equivalent was feasible d the operational phase pledges of additional collateral in date petitioner deposited dollar_figure million cash in a northern trust co account ntc account he had opened on date in anticipation of redeeming a portion of the hvb note and withdrawing the redemption proceeds petitioner pledged and hvb agreed to accept his ntc account to hvb as substitute collateral for purposes of valuing the ntc account hvb applied a discount on date petitioner transferred another dollar_figure into the ntc account which was still pledged as collateral bringing the balance in the account to dollar_figure thereafter petitioner twice made requests to hvb to withdraw dollar_figure and dollar_figure from the ntc account hvb approved the request to withdraw dollar_figure on date and the request to withdraw dollar_figure on date after confirming that the ntc account balance would still exceed hvb’s collateral requirements redemptions of the hvb note and withdrawal of hvb loan collateral petitioner redeemed portions of the hvb note on three separate occasions on date he redeemed big_number of the hvb note and converted the euro proceeds to dollar_figure petitioner then transferred dollar_figure of the converted proceeds to mycfo and the remaining amount dollar_figure to chenery to pay fees associated with his cards transaction on date petitioner redeemed big_number of the hvb note and converted the euro proceeds to dollar_figure petitioner transferred dollar_figure of those proceeds to pay fees related to his cards transaction the remaining dollar_figure remained in the hunter hvb account in mid date petitioner redeemed big_number of the hvb note the redeemed proceeds were not converted to u s dollars and remained in the hunter hvb account following the third redemption the principal_amount of the hvb note payable to petitioner was big_number petitioner never redeemed this portion of the hvb note rather it remained in hvb’s custody and control and was used to repay the hvb loan in sum hvb permitted petitioner to withdraw proceeds from the hvb note totaling dollar_figure which was less than the initial dollar_figure million placed in the ntc account petitioner used the withdrawn proceeds to pay costs and fees associated with the transaction none of the proceeds were used for investment purposes foreign exchange forward contracts petitioner entered into two foreign exchange forward fx contracts as part of the prearranged steps of his cards transaction on date he entered into a fx contract to purchase big_number for dollar_figure on date on date petitioner entered into the second fx contract and agreed under it to purchase big_number for dollar_figure on date the fx contracts eliminated the currency risk resulting from the first and second redemptions of the hvb note e unwinding the cards transaction on date hvb notified petitioner it was terminating the hvb loan and declared the principal and accrued interest were due and payable petitioner requested that hvb liquidate the assets in the hunter hvb account to settle the fx contracts he further requested that hvb use those funds as well as funds available from the maturing hvb deposit and hvb note to satisfy his hvb loan obligations hvb repaid the hvb loan principal and interest with the collateral petitioner and perivale had pledged to it iii tax returns and deficiency_notice petitioners timely filed federal_income_tax returns for the years at issue petitioners treated as sales the three redemptions of the hvb note in and the maturity of the remaining portion of the hvb note in they reported capital losses from those sales totaling dollar_figure and used the losses to offset the dollar_figure in capital_gains from the transmeta stock petitioners calculated their losses by using a basis of dollar_figure in the big_number hvb note petitioners took the position that their cost_basis in the hvb note equaled the dollar_figure principal_amount of the hvb loan million the exchange rate of plus dollar_figure of the fees they paid to carry out the cards transaction for petitioners also claimed dollar_figure of losses fx losses from the two fx contracts petitioner had entered into in connection with the cards transaction respondent issued petitioners a deficiency_notice disallowing the losses from the hvb note and the fx contracts petitioners timely filed petitions with this court for redetermination opinion we are asked to decide whether petitioners are entitled to deduct certain capital and ordinary losses from their cards transaction respondent contends that the capital losses from certain dispositions of the hvb note are disallowed under the economic_substance_doctrine and the losses from the fx contracts are disallowed under sec_165 petitioners argue that the losses were claimed in accordance with the letter of the tax laws they further contend that their cards transaction has economic_substance because they entered into it for a business_purpose and had a reasonable possibility of profiting from it we address the tax consequences of the different losses in turn i the losses from the hvb note we have consistently held that cards transactions promoted by chenery lack economic_substance see kipnis v commissioner tcmemo_2012_306 crispin v commissioner tcmemo_2012_70 aff’d 708_f3d_507 3d cir kerman v commissioner tcmemo_2011_54 aff’d 713_f3d_849 6th cir country pine fin llc v commissioner tcmemo_2009_251 respondent also argues that petitioners’ claimed losses from the hvb note must be disallowed under the loss rules in sec_165 the at-risk_rules in sec_465 the substance_over_form_doctrine and the step_transaction_doctrine we need not reach these arguments because of our holding that petitioners’ cards transaction lacks economic_substance petitioners argue that their cards transaction is different because unlike others it allowed them to withdraw the cards loan proceeds from the bank we disagree a taxpayer may not deduct losses resulting from a transaction that lacks economic_substance even if that transaction complies with the literal terms of the code see 157_f3d_231 3d cir aff’g in part rev’g in part tcmemo_1997_115 939_f2d_44 3d cir aff’g fox v commissioner tcmemo_1988_570 accordingly we do not address the parties’ arguments regarding the merits of petitioners’ treatment of each step within the cards transaction instead we begin our analysis with the general principles of the economic_substance_doctrine a court may disregard a transaction for federal_income_tax purposes under the economic_substance_doctrine if it finds that the taxpayer failed to enter into the transaction for a valid business_purpose but rather sought to claim tax benefits not contemplated by a reasonable application of the language and purpose of the code the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 our resolution is based on a preponderance_of_the_evidence not on an allocation of the burden_of_proof therefore we need not consider whether sec_7491 would apply see 124_tc_95 or its regulations see eg 132_tc_161 aff’d 408_fedappx_908 6th cir palm canyon x invs llc v commissioner tcmemo_2009_288 we are mindful that there is a split among the courts of appeals as to the proper application of the economic_substance_doctrine an appeal in this case lies in the ninth circuit absent stipulation to the contrary accordingly we follow the law of that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir to demonstrate that a transaction has economic_substance in the ninth circuit a taxpayer must show a nontax business_purpose a subjective analysis and that the transaction had economic_substance beyond the creation of tax benefits an objective analysis see eg reddam v commissioner __ f 3d __ wl 9th cir date aff’g tcmemo_2012_106 820_f2d_1543 9th cir aff’g tcmemo_1986_23 see also 909_f2d_1360 9th cir aff’g tcmemo_1987_628 843_f2d_351 9th cir aff’g 85_tc_968 these distinct aspects of the economic_substance inquiry do not constitute discrete prongs of a rigid two- step analysis but instead are related factors that inform the ultimate analysis of whether the transaction has any practical economic effects beyond the creation of tax benefits sochin v commissioner f 2d pincite the ultimate determination of whether a transaction lacks economic_substance is a question of fact id pincite a objective analysis the objective economic_substance inquiry involves a broad examination of whether the substance of a transaction reflects its form and whether from an objective standpoint the transaction was likely to produce economic benefits aside from a tax deduction bail bonds by marvin nelson inc v commissioner f 2d pincite petitioners contend that their cards transaction served as a loan facility that enabled them to borrow money we disagree the hvb note was pledged as collateral for the hvb loan which was required to be fully collateralized during its term hvb had complete dominion and control_over the collateral pledged for the hvb loan the only way petitioner could draw down the hvb note was by providing sufficient substitute collateral the problem with this however was that hvb had sole discretion to reject any offer petitioner made to substitute collateral accordingly petitioner never had the right to use the hvb note or any proceeds from it for his own benefit to be sure petitioner withdrew redemption proceeds from the hvb note totaling dollar_figure however petitioner did not invest any of those funds rather he used them to pay fees associated with his cards transaction moreover hvb allowed petitioner to withdraw the funds only after petitioner first pledged a dollar_figure million ntc account as substitute collateral accordingly the value of the substitute collateral he pledged exceeded the value of the withdrawn redemption proceeds from the hvb note thus the withdrawn proceeds did not beneficially affect petitioners’ economic position independent of taxes petitioners also argue that the cards transaction had objective economic_substance because they stood to profit from it by investing the hvb note proceeds and by maintaining petitioner’s investment in transmeta once again we disagree we have consistently held that the relevant transaction to be tested is the one that produces the disputed tax_benefit even if it is part of a larger set of transactions or steps 140_tc_15 kipnis v commissioner tcmemo_2012_306 country pine fin llc v commissioner tcmemo_2009_251 the losses generated by petitioner’s cards transaction did not arise from petitioner’s investing any hvb note proceeds which petitioner did not even have a right to withdraw or from petitioner’s holding onto his transmeta stock the losses rather were the result of his acquisition and disposition of portions of the hvb note which did not create any nontax benefits only tens of million of dollars of artificial tax losses accordingly the profits petitioners point to would be from separate and distinct transactions from the one giving rise to the disputed tax benefits and therefore are irrelevant to our economic_substance inquiry we find that petitioner’s cards transaction and the losses resulting therefrom lacked objective economic_substance b subjective analysis the subjective economic_substance analysis involves considering the subjective factors that motivated a taxpayer to enter into the transaction at issue bail bonds by marvin nelson inc v commissioner f 2d pincite petitioner contends he entered into the cards transaction because he believed it would allow him to use his transmeta stock as collateral to borrow money for a venture we also note that petitioner did not have a reasonable expectation of profit from the purchase of the hvb note as a stand-alone investment this is because the hvb note earned interest or a return that was less than the stated_interest rate on the hvb loan accordingly keeping the hvb note pledged as collateral for the hvb loan guaranteed a loss capital fund he planned to start we find this claim wholly unconvincing and belied by petitioner’s conduct in the first place it was unreasonable for petitioner to believe that he could use the cards transaction as a borrowing facility to obtain capital for a venture capital fund or for that matter any business venture petitioner could not beneficially access or use the purported loan facility provided by his cards transaction without first substituting collateral as previously explained petitioner had no right to substitute collateral moreover the record reflects that petitioner entered into the cards transaction without regard to whether hvb would accept his transmeta stock as substitute collateral despite the substantial fees to enter into the transaction over dollar_figure million petitioner testified that he knew that hvb had sole discretion to accept or reject his transmeta stock as substitute collateral nevertheless the record does not reflect that petitioner ostensibly a well-educated and astute business person ever negotiated a right to petitioner also contends that he entered into the cards transaction because he expected to profit from it in this regard he claims that he expected to profit from appreciation in his transmeta stock and from returns on investments he expected to make with proceeds from the hvb loan this claimed business_purpose is predicated on petitioner’s claim that he entered into the cards transaction because it allowed him to use his transmeta stock as substitute collateral because we find that predicate lacks merit it follows that petitioner’s claim of a profit_motive business_purpose also lacks merit substitute his transmeta stock as collateral sought written assurances from hvb that it would accept his stock as substitute collateral or even inquired with hvb about the feasibility of such an action before deciding to carry out his cards transaction nor is there any evidence that hvb ever considered allowing petitioner to substitute his transmeta stock as collateral also telling petitioner failed to make an offer to substitute his stock as collateral during the one-year period his cards transaction was in effect we do not find petitioner’s claimed business_purpose credible c conclusion in conclusion we hold that petitioner’s cards transaction did not have any practical economic effects beyond the creation of tax benefits and therefore lacks economic_substance accordingly we further hold the capital losses from the sales or dispositions of portions of the hvb note are disallowed ii the losses from the fx contracts petitioners contend that they are entitled to deduct the losses from the fx contracts subject_to certain limitations any uncompensated loss sustained during the taxable_year is deductible see sec_165 in the case of an individual the losses deductible under sec_165 are limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and with respect to property not connected with a trade_or_business or a transaction entered into for profit a casualty or theft_loss sec_165 and petitioners do not specify which loss limitation they rely on however only sec_165 could possibly apply in this case respondent argues that the fx losses are not deductible under sec_165 because petitioner did not enter into the fx contracts for profit we agree petitioner entered into the fx contracts in connection with his cards transaction petitioner contends that he expected to profit from the cards transaction by holding on to his transmeta stock and by investing the hvb loan proceeds we have previously held that any such profit would be attributable to a distinct and separate transaction from petitioner’s cards transaction petitioners have not otherwise established that the ordinary losses from the fx contracts were incurred in a transaction entered into for profit under sec_165 accordingly we sustain respondent’s disallowance of those losses we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
